Title: To Benjamin Franklin from Sartine, 8 June 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles Le 8 Juin 1778
J’ai l’honneur de vous communiquer, Monsieur, La Copie d’une Lettre que m’a ecrite M. Le Seurre Consul du Roi à Nice. Elle contient une demande qui Lui a été faite de La Part d’un Capitaine nommé Henri Botson qui se dit être fort connu d’un de vos Amis, et tres attaché aux E.U. de l’Amerique septentrionale. Vous etes, Monsieur, plus a portée que moi de juger des Avantages qu’on pourroit retirer des Offres de cet homme et j’ai été bien aise d’attendre votre Avis avant de repondre a M. Leseurre. Je vous serai tres obligé de vouloir bien me mander ce que vous pensez de La Proposition du Capitaine Botson. J’ai l’honneur d’etre etc.
De Sartine
